Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/22567    
        
            
                                
            
        
    

Parent Data16225672, filed 12/19/2018 is a continuation of 14427993, filed 03/12/2015 ,now U.S. Patent #10213373 and having 1 RCE-type filing therein14427993 is a national stage entry of PCT/CA2013/000786 , International Filing Date: 09/13/2013PCT/CA2013/000786 Claims Priority from Provisional Application 61873791, filed 09/04/2013 PCT/CA2013/000786 is a continuation of 13830488, filed 03/14/2013 ,now abandoned 13830488 Claims Priority from Provisional Application 61766611, filed 02/19/2013 13830488 Claims Priority from Provisional Application 61701502, filed 09/14/2012 13830488 Claims Priority from Provisional Application 61701510, filed 09/14/2012 13830488 Claims Priority from Provisional Application 61701513, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61766611, filed 02/19/2013 PCT/CA2013/000786 Claims Priority from Provisional Application 61701502, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61701510, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61701513, filed 09/14/2012 claims foreign priority to PCT/CA2013/000786 , filed 04/19/2013 claims foreign priority to GB1307157.6 , filed 04/19/2013





Claims 60, 62-64, 69, and 139-141 and 143 are pending.
Claims 60, 62-64, 69, and 139-141 and 143 were examined.
Amendments were entered.
No claim was allowed. 



Non-Final Office Action




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022  has been entered.

Response to Remarks

Applicant’s response filed on 04/20/2022 is acknowledged.  Amendments in claims were entered. Applicant’s arguments were  considered, claims were amended therefore written description rejection is withdrawn.  
Applicant’s specification provides topical biophonic compositions and methods of using the biophonic compositions for the biophonic treatment of living tissue. Biophotonic treatment may include skin rejuvenation; tissue repair including wound healing, scar removal and scar minimization; treatment of skin conditions such as acne; and treatment of periodontitis.


Election of Species

The election of a first xanthene dye (Species A) and at least one other xanthene dye (Species B) is made without traverse.
Applicants elected the following subject matter: 

Species A: Fluorescein; and Species B: Eosin.  Claims are readable on the elected species: 60, 62, 63, 64, 69, 70, 71, 142 and 143.   Further in accordance with this election, claims 139, 140, 141 and 144 have been withdrawn from the Examiner’s consideration. Applicants express their intent to seek rejoinder, as noted in the Official Communication, of claims 139, 140, 141 and 144, once the elected species have been found allowable.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60, 62-64, 69, and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al. (US Patent 111, 841 also published as 20150119788) ) and  Robertson et al. (Review 2013, 2, 591-606; doi:10.3390/cslls2030591, IDS).  These references teach biophonic composition containing fluorescein , Eosin Y, bengal rose which embraces Applicants claimed invention.  
In regards to claims Loupis et al. teaches a biophotonic composition comprising a first chromophore; and a gelling agent present in an amount sufficient to gel the composition and render the biophotonic composition substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition in use. 
It teaches biophotonic compositions and methods useful in phototherapy. In particular, the biophotonic compositions comprise a chromophore in a medium, such as a gelling agent, that provides a barrier such that the chromophore(s) and other components of the topical biophotonic compositions are not in substantial contact with the target tissues, and/or do not penetrate the target tissues. The biophotonic compositions of the present disclosure may contain a chromophore in a medium, such as a gelling agent, which provides a barrier rendering the compositions substantially resistant to leaching in use. The use of such biophotonic compositions in phototherapy would therefore not involve substantial direct contact of the target tissues with a chromophore, which may be potentially toxic the tissues or may cause undesired side effects. 

See example 14 where Eosin and Rose Bengal Act in a Synergistic Manner The synergy between two chromophores are disclosed. 
1--Eosin Y (0.035%)+Rose Bengal (0.085%) in a 12% carbamide gel. 
2--Rose Bengal (0.085%) in a 12% carbamide gel 

Claim 1 of Loupis et al.  is drawn to a biophotonic composition comprising: a first chromophore; wherein the first chromophore is a xanthene dye having an absorption wavelength of between about 200 nm and about 500 nm; and a carbomer present in the biophotonic composition in an amount of between about 1.0% and about 2.0% by weight of the final composition, such that the biophotonic composition has a viscosity ranging from about 15,000 cP and about 50,000 cP, and to render the biophotonic composition substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition; wherein the first chromophore is dispersed throughout the biophotonic composition; wherein the biophotonic composition does not comprise an oxidant; and wherein the biophotonic composition is photoactivatable after a period of illumination of between about 1 second and about 30 seconds with an actinic light delivering a power density of less than about 150 mW/cm.sup.2 when located at 5 cm from the biophotonic composition; and when photoactivated, the biophotonic composition emits light having a wavelength ranging from about 490 nm to about 800 nm.  Few other claims of Loupis et al are as follows.

The biophotonic composition of claim 1, wherein the first chromophore is selected from the group consisting of Eosin Y, Eosin B, Fluorescein, Rose Bengal and Phloxin B. (Claim 7).

The biophotonic composition of claim 9, wherein the first chromophore is Eosin Y, and the second chromophore is Fluorescein, and/or Phloxine B.  (claim 11).
1The biophotonic composition of claim 9, wherein the first chromophore is Fluorescein, and the second chromophore is Eosin Y. (Claim 12).
The biophotonic composition of claim 1, wherein the light emitted by the biophotonic composition has a power density of between 0.005 to about 10 mW/cm.sup.2. (Claim 13).
 A method for providing cosmetic treatment, comprising: applying topically the biophotonic composition according to claim 1 to a skin; and illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first chromophore. (Claim 14).
A method for biophotonic treatment of a skin disorder, comprising: applying topically the biophotonic composition according to claim 1, to a target skin tissue afflicted with the skin disorder; and illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first chromophore. (Claim 15).

Example 14 Eosin and Rose Bengal Act in a Synergistic Manner 
The synergy between two chromophores are disclosed.
1--Eosin Y (0.035%)+Rose Bengal (0.085%) in a 12% carbamide gel. 
2--Rose Bengal (0.085%) in a 12% carbamide gel 
Loupis et al. teaches that Rose Bengal is known to have a high quantum yield in terms of oxygen production in the presence of oxygen-releasing agents when photoactivated by green light. Eosin Y is known to have a high quantum yield in terms of emitted fluorescent light when photoactivated and can be at least partially activated by blue light when in a gel. Photoactivated Eosin Y does not have a high quantum yield in terms of oxygen production in the presence of oxygen-releasing agents. When Eosin Y and Rose Bengal are combined, it appears that both chromophores are activated by the same blue light as evidenced by FIG. 14. 

Robertson was added for fluorescein derivatives and its application in humans,  It teaches the advantages of using fluorescent dyes in humans. See figure 1 on page 594 where fluorescein and eosin Y are disclosed. (Table 1 on page 593.  It teaches fluorescent dyes in widespread use.  (conclusion, page 602). 

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Loupis et al and use Rose Bengal is known to have a high quantum yield in terms of oxygen production in the presence of oxygen-releasing agents when photoactivated by green light. Eosin Y is known to have a high quantum yield in terms of emitted fluorescent light when photoactivated and can be at least partially activated by blue light when in a gel. Photoactivated Eosin Y does not have a high quantum yield in terms of oxygen production in the presence of oxygen-releasing agents. When Eosin Y and Rose Bengal are combined, it appears that both chromophores are activated by the same blue light
One skilled in the art would be motivated to apply the teachings of use combination and concentration can be selected according to required activating light and fluorescence. See for Eosin Y (FIG. 13). A person skilled in the art would also take into account the effect on fluorescence of other appropriate ingredients in a composition can be added.   Robertson provides further motivation to use fluorescein and Eosin.  Claimed invention is considered obvious to one skilled in the art at the time the invention was filed over Loupis et al.and Roberson et al. 
In view of the intense interest in being able to and the well-developed state of the art at the time of filing this application, one skilled in the art would not have been amply motivated but would have had a most reasonable expectation of success.
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1st Double Patenting
Claims 60, 62-64, 69, and 143  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No..8,632, 822 B2  (Piergallini et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because method of the instant claims and method of claims of Piergallini et al. are similar in structure and method steps.  
1. A method for wound healing comprising: a) topically applying on a patient's wound a composition comprising at least one oxidant, and Eosin Y; and b) exposing said composition to actinic light having an emission wavelength between about 400 nm and about 600 nm for a time sufficient to activate said oxidant. 

8. The method according to claim 1, wherein the composition further comprises a xanthene derivative dye, an azo dye, a biological stain, or a carotenoid. 

9. The method according to claim 1, wherein the composition further comprises at least one of phloxine B, rose bengal, eosin B, fluorescein, erythrosine B, saffranin O, basic fuchsin, acid fuschin, 3,3' dihexylocarbocyanine iodide, carminic acid, indocyanine green, crocetin, .alpha.-crocin (8,8-diapo-8,8-carotenoic acid), zeaxanthine, lycopene, .alpha.-carotene, .beta.-carotene, merbromine, bixin, fucoxanthine, methyl violet, neutral red, para red, amaranth, carmoisine, allura red AC, tartrazine, orange G, ponceau 4R, methyl red, murexide-ammonium purpurate, pyronine Y and pyronine B. 

2nd Double Patenting
Claims 60, 62-64, 69, and 143   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No..8,637086  (Piergallini). Although the claims at issue are not identical, they are not patentably distinct from each other because method of the instant claims and method of claims of Piergallini et al. are similar in structure and method steps.   Claims of US ‘086 are considered obvious over instant claims. 
1.A method for the treatment of acne, comprising: a) topically applying on a patient's acne lesion or acne scar a composition comprising at least one oxidant, and Eosin Y; and b) exposing said composition to actinic light having an emission wavelength between about 400 nm and 600 nm for a time sufficient to activate said oxidant.
. 2.  The method according to claim 1, wherein the composition further comprises at least one of phloxine B, rose bengal, eosin B, fluorescein, erythrosine B, rhodamine B, rhodamine G, rhodamine WT, saffron red powder, annatto extract, brown algae extract, saffranin O, basic fuchsin, acid fuschin, 3,3' dihexylocarbocyanine iodide, carminic acid, indocyanine green, crocetin, .alpha.-crocin (8,8-diapo-8,8-carotenoic acid), merbromins, zeaxanthine, lycopene, .alpha.-carotene, .beta.-carotene, bixin, fucoxanthine, methyl violet, neutral red, para red, amaranth, carmoisine, allura red AC, tartrazine, orange G, ponceau 4R, methyl red, murexide-ammonium purpurate, pyronine Y and pyronine B. 
7. The method according to claim 1, wherein the composition further comprises at least one healing factor selected from hyaluronic acid, glucosamine and allantoin.  
8. The method according to claim 1, wherein the composition further comprises a xanthene dye, an azo dye, a biological stain or a carotenoid. 

3rd  Double Patenting

Claims 60, 62-64, 69, and 143  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No..8,658,219 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because method of the instant claims and method of claims of Piergallini et al. are similar in structure and method steps.   Claims of US ‘219 are considered obvious over instant claims. 
1. A method for reversing or mitigating skin aging, comprising: a) topically applying on a patient's skin a composition comprising at least one oxidant, at least one photo activator that is a fluorescent dye capable of activating the oxidant and at least one healing factor selected from hyaluronic acid, glucosamine and allantoin; and b) exposing said composition to actinic light having an emission wavelength between about 400 nm and about 600 nm for a time sufficient to activate said oxidant; wherein the method reverses or mitigates skin aging. 

6. The method according to claim 1, wherein the at least one photoactivator is eosin Y. 
 
7. The method according to claim 1, wherein the at least one photoactivator is selected from a xanthene derivative dye, an azo dye, a biological stain and a carotenoid. 

Claims of this application are considered obvious over allowed claims of the issued patent. 
4th  Double Patenting


Claims 60, 62-64, 69, and 143   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No..11116841 B2  (Loupis), Claims are drawn to Biophotonic methods and compositions.  Although the claims at issue are not identical, they are not patentably distinct from each other because method of the instant claims and method of claims of Piergallini et al. are similar in structure and method steps.   Claims of US ‘841 are considered obvious over instant claims. 
Claims of US ‘374 are considered obvious over instant claims. 
Claim 1 of issued patent are drawn to a  biophotonic composition comprising: a first chromophore; wherein the first chromophore is a xanthene dye having an absorption wavelength of between about 200 nm and about 500 nm; and a carbomer present in the biophotonic composition in an amount of between about 1.0% and about 2.0% by weight of the final composition, such that the biophotonic composition has a viscosity ranging from about 15,000 cP and about 50,000 cP, and to render the biophotonic composition substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition; wherein the first chromophore is dispersed throughout the biophotonic composition; wherein the biophotonic composition does not comprise an oxidant; and wherein the biophotonic composition is photoactivatable after a period of illumination of between about 1 second and about 30 seconds with an actinic light delivering a power density of less than about 150 mW/cm.sup.2 when located at 5 cm from the biophotonic composition; and when photoactivated, the biophotonic composition emits light having a wavelength ranging from about 490 nm to about 800 nm.
Loupis et al. From one aspect, there is provided a biophotonic composition comprising a first chromophore; and a gelling agent present in an amount sufficient to gel the composition and render the biophotonic composition substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition in use. 
It teaches biophotonic compositions and methods useful in phototherapy. In particular, the biophotonic compositions comprise a chromophore in a medium, such as a gelling agent, that provides a barrier such that the chromophore(s) and other components of the topical biophotonic compositions are not in substantial contact with the target tissues, and/or do not penetrate the target tissues. The biophotonic compositions of the present disclosure may contain a chromophore in a medium, such as a gelling agent, which provides a barrier rendering the compositions substantially resistant to leaching in use. The use of such biophotonic compositions in phototherapy would therefore not involve substantial direct contact of the target tissues with a chromophore, which may be potentially toxic the tissues or may cause undesired side effects. (

7. The biophotonic composition of claim 1, wherein the first chromophore is selected from the group consisting of Eosin Y, Eosin B, Fluorescein, Rose Bengal and Phloxin B. 


11. The biophotonic composition of claim 9, wherein the first chromophore is Eosin Y, and the second chromophore is Fluorescein, and/or Phloxine B. 
12. The biophotonic composition of claim 9, wherein the first chromophore is Fluorescein, and the second chromophore is Eosin Y. 
13. The biophotonic composition of claim 1, wherein the light emitted by the biophotonic composition has a power density of between 0.005 to about 10 mW/cm.sup.2. 
14. A method for providing cosmetic treatment, comprising: applying topically the biophotonic composition according to claim 1 to a skin; and illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first chromophore. 
15. A method for biophotonic treatment of a skin disorder, comprising: applying topically the biophotonic composition according to claim 1, to a target skin tissue afflicted with the skin disorder; and illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first chromophore. (Claim 15).
All claims were not copied.

Claims of this application are considered obvious over allowed claims of the issued patent cited above. 

5th  Double Patenting

Claims 60, 62-64, 69, and 143   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No..10376455. (Piergallini et al.) Although the claims at issue are not identical, they are not patentably distinct from each other because method of the instant claims and method of claims of issued patent are similar in structure and method steps.  
 
1.A method for reducing scarring formation, comprising: topically applying a biophotonic composition to a scarred tissue, comprising a chromophore and a gelling agent; wherein the biophotonic composition is substantially translucent having a transmission of light of more than 20% and has a viscosity of between about 15 000 cP and about 100 000 cP; and illuminating said biophotonic composition with actinic light, wherein the actinic light delivers a power density of less than about 150 mW/cm.sup.2 when located at 5 cm from the scarred tissue and wherein the biophotonic composition is activatable upon being illuminated with the actinic light for a period between about 1 second and about 30 seconds; wherein the gelling agent renders the biophotonic composition substantially resistant to leaching such that less than 15% of a total amount of the chromophore leaches out of the biophotonic composition into tissue during treatment. 


2. The method of claim 1, wherein the chromophore is a fluorescent xanthene. 
3. The method of claim 1, wherein the chromophore is selected from the group consisting of Eosin Y, Erythrosine B, Fluorescein, Rose Bengal and Phloxin B. 
4. The method of claim 1, wherein the chromophore photo bleaches upon illumination with light. 
5. The method of claim 1, wherein the composition further comprises an additional chromophore. 
6. The method of claim 5, wherein the additional chromophore is selected from the group consisting of chlorophyllin, chlorophyll a, chlorophyll b, Eosin Y, Fluorescein, Rose Bengal, Erythrosine, and Phloxine B. 

All claims were not copied.
Applicants should file terminal disclaimers to overcome double patenting rejections. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627